Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered November 17, 1983, convicting him of murder in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the lineup and in-court identi*735fications were tainted by the prior single photographic identification and that the People did not establish an independent basis for the subsequent identifications by clear and convincing evidence (see, People v Ballott, 20 NY2d 600). This issue was decided against the defendant by the hearing court, whose determination is entitled to great weight. We find no basis upon which to disturb its determination (see, People v Prochilo, 41 NY2d 759). The lineup was held more than seven months after the photographic identification and was thus sufficiently attenuated in time to obviate any taint (see, People v Watts, 130 AD2d 695, 696, lv denied 70 NY2d 718; People v Ruffino, 110 AD2d 198).
In addition, the witness observed the defendant from a short distance under good lighting conditions and thus there was an ample independent basis for his lineup and in-court identifications (see, People v Jones, 125 AD2d 333, lv denied 69 NY2d 829; People v Satchell, 116 AD2d 753, 754, lv denied 67 NY2d 889).
We have considered the defendant’s other contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Lawrence, J. P., Kunzeman, Kooper and Balletta, JJ., concur.